803 F.2d 719
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MARKHAM ELLIS, Plaintiff-Appellantv.THE CULVER MILITARY ACADEMY, Defendant-Appellee.
No. 86-1270.
United States Court of Appeals, Sixth Circuit.
Sept. 29, 1986.

1
BEFORE:  KEITH and KENNEDY, Circuit Judges;  BROWN, Senior Judge

ORDER

2
The plaintiff appeals the judgment dismissing his pro se complaint for failure to conform to the requirements of Rule 8, Federal Rules of Civil Procedure.  He now has three motions pending before this Court:  (1) an application for leave to proceed on appeal in forma pauperis;  (2) a motion for appointment of counsel;  and (3) a motion to transfer this appeal to the United States Court of Appeals for the Federal Circuit.  Those motions were referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
We have reviewed the complaint filed by the plaintiff and conclude the district court did not err in dismissing the action.  The complaint simply does not contain any discernible claim meeting the requirements of Rule 8.


4
It is ORDERED that the above pending motions all be and they hereby are denied.


5
Upon examination of the record and the plaintiff's informal brief, this panel agrees unanimously that oral argument is not needed in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.


6
It therefore is ORDERED further that the district court's judgment of February 12, 1986, dismissing this action be and it hereby is affirmed.  Rule 9(d)(2), Rules of the Sixth Circuit.